Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (JPH07189105A) as read from an accompanying English machine translation.
With regards to claims 24-25, Hideo discloses a three-dimensional random loop bonded structure made of a thermoplastic polyester elastomer continuous linear body (i.e., a net-like structure) having a thin fiber layer (i.e., in a thickness direction thereof) which includes two sets of fibers of different fineness (i.e., diameter), each of the fibers in a given set having a diameter of 0.1 to 5 mm (i.e., a differing diameter) (para. [0008], [0011], [0012], and [0014]). The fiber layers of Hideo are integrated at a fusion region (i.e., forming a mixed region) (para. [0008], [0011], and [0012]). The fiber thickness range of Hideo overlap the claimed ranges (i.e., thin fiber thickness of 0.48 to 1.5 mm; thick fiber thickness of 0.5 to 2.5 mm). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality.
With regards to the claimed thin fiber main region and thick fiber main region, and furthermore, the recitation of a thin fiber main region having 90% or more thin fibers based on total number of fibers, and the thick fiber region having 90% or more thick fibers, it is noted that the layers of Hideo are made 
Though Hideo does not expressly recite a thick fiber thickness which is greater than the thin fiber thickness by 0.07 mm or more, Hideo teaches the basic fiber layer as having a larger fiber thickness, and that the differences in fiber fineness (i.e., thickness) should be made sufficiently large such that the thin fiber layer has a soft feel while the basic fiber layer has sufficient durability (para. [0008], [0011], and [0012]). Therefore, one of ordinary skill in the art would have found it obvious to have optimized the difference in thickness between the thin fibers and the thick fibers of Hideo. More particularly, one of ordinary skill would want a larger difference in order to impart larger degrees of softness and durability, since the lower the fiber thickness, the greater the softness, but the thicker the fiber thickness, the greater the durability (Hideo: para. [0008], [0011], and [0012]).
Furthermore, a person of ordinary skill would have found it obvious to have selected a hollow cross-section for the thick fibers in order to provide improved anti-compression and bulkiness to the structure of Hideo (Hideo: para. [0013]). In addition, a person of ordinary skill would have found selection of a triangular cross section obvious for the purpose of providing improved sitting comfort (Hideo: para. [0029]).
With regards to the claimed residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization, the net structure of Hideo is presumed to have this feature, since the present specification states that a residual strain of less than or equal to 15% after 750 N constant load repeated compression at pressurization arises in the claimed invention due to integration of a thin fiber layer and a thick fiber layer, and since the net structure of Hideo is essentially a thin fiber layer integrated with a thick fiber layer, it is not seen how the net structure of Hideo would 
With regards to claim 26, Hideo discloses a cushion material comprising a three-dimensional random loop bonded structure according to claim 1 (see above discussion, in addition to para. [0008], [0011], [0012], [0014], and [0030]).
With regards to claim 27, Hideo discloses the fibers as in solid form (see above discussion). Hideo further teaches that selection of a hollow cross-section leads to improved bulkiness and anti-compression properties while reducing the weight of the overall structure (Hideo: para. [0013]). Therefore, a person of ordinary skill in the art would have found it obvious to have selected a hollow .

Response to Arguments
Applicant’s arguments have been fully considered, but they are not found persuasive.
Applicant amends the claimed fiber size ranges, and Applicant argues that with these amendments, the ratio Ib/Is cannot be over 2. Applicant further presents calculations with respect to satisfying Ib/Is<2. The Examiner notes that paragraph [0013] of Hideo gives the formulae relied upon by Applicant. Applicant argues that, with these amendments, Ib/Is cannot be over 2. These arguments are not found persuasive as:
Hideo only discloses its specific Ib/Is ratio as a “preferred fineness difference”, and the existence of preferable embodiments does not strictly constitute a teaching away (i.e., a person of ordinary skill need not follow the Ib/Is ratio of Hideo).
The formulae cited by Applicant are valid for circular cross-sections. However, Hideo discloses that other cross-sections may be selected. Therefore, it does not appear the formulae or the ratio Ib/Is of Hideo would apply when a cross-section other than circular is selected.
Within the fiber thickness ranges, it is noted that for a thick fiber diameter of 0.7 mm and a thin fiber diameter of 0.5 mm, Ib/Is = (thicker diameter)4/(thinner diameter)4 = (0.7 mm)4/(0.5 mm)4 = 3.8416, which is within the range of Ib/Is > 2 required by Hideo. Note that the values “π” and “64” would appear once in both the numerator and the denominator, but they cancel out. Both the thicker diameter of 0.7 mm and thinner diameter of 0.5 mm are within the claimed ranges, are within the ranges taught by Hideo, and are within the claimed fiber size difference range (0.7 mm – 0.5 mm = 0.2 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/E.W./
Examiner, Art Unit 1783                                                                                                                                                                                                /MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783